            Case 5:20-cv-01807-EGS Document 5 Filed 09/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY SCOTT SCHWENK,                           :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 20-1807
                                                 :
       v.                                        :
                                                 :
CORRECTIONS OFFICER LOPEZ,                       :
PRIMECARE MEDICAL, BERKS                         :
COUNTY JAIL, and STACEY ACKER,                   :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 21st day of September, 2020, after considering the application for leave

to proceed in forma pauperis (Doc. No. 2) and complaint (Doc. No. 1) filed by the pro se plaintiff,

Jeffrey Scott Schwenk (“Schwenk”); and for the reasons set forth in the separately filed

memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and Schwenk has leave to proceed in forma pauperis;

       2.      The complaint (Doc. No. 1) is DEEMED filed;

       3.      Schwenk’s claims against the Berks County Jail, Corrections Officer Lopez, and

Stacey Acker, and his Eighth Amendment claim alleging cruel and unusual punishment are

DISMISSED WITH PREJUDICE;

       4.      The remainder of Schwenk’s            complaint   is   DISMISSED WITHOUT

PREJUDICE;

       5.      Schwenk may file an amended complaint within thirty (30) days of the date of this

order. Any amended complaint must identify all defendants in the caption in addition to identifying

them in the body of the amended complaint and shall state the basis for Schwenk’s claims against
            Case 5:20-cv-01807-EGS Document 5 Filed 09/21/20 Page 2 of 3




each defendant. The amended complaint shall be a complete document that does not rely on the

initial complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Schwenk should be mindful of the court’s reasons for dismissing the claims in his initial

complaint as explained in the court’s separately filed memorandum opinion. Upon Schwenk filing

an amended complaint, the clerk of court shall not make service until so ordered by the court;

       6.      The clerk of court is DIRECTED to send Schwenk a blank copy of this court’s

current standard form to be used by a self-represented litigant filing a civil action, bearing the

above-captioned civil action number. Schwenk may use this form to file his amended complaint if

he chooses to do so;

       7.      If Schwenk does not wish to amend his complaint and instead intends to stand on

his complaint as originally pleaded, he may file a notice with the court within thirty (30) days of

the date of this order stating that intent, at which time the court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case. See Weber v. McGrogan, 939 F.3d 232, 241 (3d Cir. 2019) (“If

the plaintiff does not desire to amend, he may file an appropriate notice with the district court

asserting his intent to stand on the complaint, at which time an order to dismiss the action would

be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig. 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did

not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . . following

plaintiff’s decision not to replead those claims” when the district court “expressly warned plaintiffs

that failure to replead the remaining claims . . . would result in the dismissal of those claims”); and

       8.      If Schwenk fails to file any response to this order, the court will conclude that he

intends to stand on his complaint and will issue a final order dismissing this case. See Weber, 939
            Case 5:20-cv-01807-EGS Document 5 Filed 09/21/20 Page 3 of 3




F.3d at 239–40 (explaining that court may infer plaintiff’s intent to stand on complaint when

plaintiff fails to act after issuance of order directing plaintiff to take action to cure defective

complaint). 1


                                                                BY THE COURT:



                                                                /s/ Edward G. Smith
                                                                EDWARD G. SMITH, J.




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), is
inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See Weber, 939 F.3d at 241
& n.11 (treating “standing on the complaint” doctrine as distinct from dismissals under Federal Rule of Civil Procedure
41(b) for failure to comply with court order, which requires assessment of Poulis factors); see also Elansari v. Altria,
799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, the court does not have to conduct a Poulis analysis
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the case when a plaintiff
opts not to amend his complaint, leaving the case without an operative pleading. See Dickens v. Danberg, 700 F.
App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to
abandon the case, or where the plaintiff’s behavior is so contumacious as to make adjudication of the case impossible,
a balance of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D. 171, 175
(D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in cases where a party willfully
abandons her case or otherwise makes adjudication of the matter impossible.” (citing cases)).
